DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11, 13, 15, and 16, and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claim 6, the slippage quantified as ranging from about 0.1 inch to about 3.5 inches renders the claim indefinite.  It is unclear if this is a recited capability/property of the materials, or a process step.  If it is a property, then the testing conditions are unknown.  Presumably any degree of slippage could be created with the right force, but no force seems to be applied in the claimed process.  For this reason, the claimed slippage has been interpreted as a property.  Other claims are rejected by dependence on claim 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-11, 15, 16, 30, and 38 are rejected under 35 U.S.C. 103 as obvious over Creaser (US 20140374018).
As to claim 6, Creaser teaches applying powdered particulate material to the front surface of a prepreg to form treated (16) and adjacent untreated (20) regions ([0116]; Fig. 1).  Creaser further teaches that multiple prepreg plies (each having front and back surface) can be oriented and formed into a prepreg ply assembly as shown in Fig. 2 of Creaser.  
Creaser is silent to the tailored predetermined slippage ranging from 0.1 inch to 3.5 inch of displacement.
However, Creaser does teach the same particulate material of diglycidyl ether of bisphenol A recited in the instant claims (compare Creaser’s Example 1 to instant claim 11) having the same size as recited in the instant claims (compare Creaser’s 88 microns in Table 2 to instant claim 30), and therefore Creaser’s material would have obviously exhibited the same predetermined slippage amount (a material property) as claimed.  
Alternatively, the amount and distribution of particles utilized in Creaser is clearly a result effective variable ([0126]; [0069]), and one of ordinary skill in the art would have found it obvious to arrive at the claimed by optimizing the amount of particles in order to promote the sliding effect sought by Creaser ([0069]).
As to claims 7 and 8, Creaser teaches uncovered areas 20 ([0116]) where the tack and shear would inherently be spatially varied between treated and untreated surface in adjacent prepregs.  As to claims 9, 11 and 38, Creaser teaches a powdered diglycidyl ether of bisphenol A resin material (DGEBA, Example 1) on one or both surfaces (Figs. 2, 4).  As to claim 10, Creaser teaches epoxy-containing particles which are solid (as depicted in the figures), and therefore interpreted to be B-staged.  As to claims 15 and 16, Creaser teaches molding (meets forming onto a tool) and curing ([0044]).  

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Creaser (US 20140374018) in view of Amrhein (US 20070083001).  Creaser teaches the subject matter of claim 6 above under 35 U.S.C. 103.
As to claims 31-35, Creaser teaches orienting a prepreg (2) inherently comprising a prepreg ply front surface and a prepreg ply back surface.  Creaser further applies an amount of powdered particulate material to location on at least one prepreg ply surface, and doing so inherently reduces the tack in the region where the powdered particulate is applied (“promotes sliding”, [0069]).
	In this interpretation of the claim, Creaser is silent to an “inert” particulate material.
	However, Amrheim teaches various Cab-o-sil fumed silicas having a particle size range which overlaps with the claimed range may be incorporated into a resin as an anti-blocking agent ([0047], [0049], [0056]).
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Amrheim silica particles into Creaser because (a) Creaser teaches/suggests the particulate material provide the capability for layers to slide against one another, and the .

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Creaser (US 20140374018) in view of Dyksterhouse (US 4,943,472).  Creaser teaches the subject matter of claim 6 above under 35 U.S.C. 103.
As to claims 36 and 37, Creaser is silent to cryogenically grinding of the particulate material.  However, Dyksterhouse teaches that it is known to provide extremely fine powder epoxy particles having a size range of 0.1 – 100 microns by cryogenic grinding.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Dyksterhouse cryogenically ground epoxy into Creaser because (a) Creaser teaches/suggests micron-size resin particles for the surface of the prepreg, and that is what Dyksterhouse provides, or (b) one would have recognized the Dyksterhouse particles and preparation process to be an obvious interchangeable substitute for the material and preparation process Creaser already provides.

Claims 41, 13, 30, 42 are rejected under 35 U.S.C. 103 as obvious over Creaser (US 20140374018) in view of Andrews (US 3,020,878).
As to claims 41 and 13, Creaser teaches applying powdered particulate material to the front surface of a prepreg to form treated (16) and untreated (20) regions ([0116]; Fig. 1).  
Creaser is silent to (a) the applying a masking material to apply the powdered particulate material and removing the masking material, and (b) the tailored predetermined slippage ranging from 0.1 inch to 3.5 inch of displacement.
Regarding (a), Andrews teaches that a material may be stenciled on an article by applying a cut stencil made of paper or similar material (3:45-48) to an article.  It would have been prima facie obvious to incorporate the Andrews paper stencil into the Creaser process because Creaser specifically suggests a “mutually spaced array” ([0116]) for patterning the particles, and Andrews teaches/provides a stencil for selective application of a material to a surface within the teaching/suggestion of Creaser.
Regarding (b), Creaser does teach the same particulate material of diglycidyl ether of bisphenol A recited in the instant claims (compare Creaser’s Example 1 to instant claim 11) having the same size as recited in the instant claims (compare Creaser’s 88 microns in Table 2 to instant claim 30), and therefore Creaser’s material would have obviously exhibited the same predetermined slippage amount (a material property) as claimed.  Alternatively, the amount and distribution of particles utilized in Creaser is clearly a result effective variable ([0126]; [0069]), and one of ordinary skill in the art would have found it obvious to arrive at the claimed by optimizing the amount of particles in order to promote the sliding effect sought by Creaser ([0069]).
As to claim 42, Creaser teaches uncovered areas 20 ([0116]) where the tack and shear would inherently be spatially varied between adjacent prepregs.  As to claim 30, Creaser teaches a particle size of 88 microns in one example (see Table 2).

Claims 28, 29, 39, and 40 are rejected under 35 U.S.C. 103 as obvious over Creaser (US 20140374018) in view of Andrews (US 3,020,878), and further in view of Amrhein (US 20070083001).
As to claims 28 and 29, Creaser teaches orienting a prepreg (2) inherently comprising a prepreg ply front surface and a prepreg ply back surface.  Creaser further applies an amount of powdered particulate material to location on at least one prepreg ply surface, and doing so inherently reduces the tack in the region where the powdered particulate is applied (“promotes sliding”, [0069]).
	Creaser is silent to the claimed particle sizes.
	However, Amrheim teaches various Cab-o-sil fumed silicas having a particle size range which overlaps with the claimed range may be incorporated into a resin as an anti-blocking agent ([0047], [0049], [0056]).
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Amrheim silica particles into the modified Creaser process because (a) Creaser teaches/suggests the particulate material provide the capability for layers to slide against one another, and the antiblocking powder of Amrheim is an additive provided to reduce blocking or sticking, and therefore the antiblocking silica of Amrheim falls within the scope of the Creaser suggestion, or (b) one of ordinary skill in the art would have considered the antiblocking powder of Amrheim to be a recognized substitutable alternative already known to provide a sliding or antiblocking effect between materials.
	As to claims 39 and 40, Amrheim teaches the same Cab-o-sil silica ([0056]) as disclosed in the instant application, and also discloses magnesium hydrosilicate ([0053]).
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive or are moot in view of the revised rejections above.
Applicant argues on pages 9-10 that Creaser discloses a powder coating layer containing particles to maintain an open pathway during formation and processing, and therefore Creaser teaches “substantially completely coated” substrate surfaces.  Applicant further argues on pages 10-11 that the amended claims tailor regions of varying tack and maintains untreated regions.  The Examiner respectfully disagrees with these arguments.  Creaser specifically teaches that uncovered areas, equivalent to untreated regions, are arranged in a mutually spaced array ([0116]).  The particle size “and distribution of the powder particles 21” are selected to achieve air removal ([0126]).  Therefore, even the distribution of the powder particles represents a result effective variable.  Since choosing or selecting the distribution of the powder particles would vary tack, it is unclear why this is different from what is claimed.
Applicant argues on page 12 that claim 1 and 4 are now cancelled, but point to claim 41 containing the substance of cancelled claims 12 and 14.  On pages 13-14 that the claims are allowable by their dependence on an allowable base claim.  The Examiner notes that the rejection of claim 41 now relies on the Andrews reference which applied material using a mask.  The Examiner notes that use of a mask to apply a patterned coating to an article is a conventional process.  In this case, Creaser’s specific teaching of a “mutually spaced array” of uncovered areas 20 ([0116]) creates a clear rationale for using the Andrews mask process.  A second reference to Dearden (US 1,888,492) was also considered, which provides a mask for applying granular material to a curable composite.  Other rejections are maintained in view of the new rejection over Creaser and Andrews.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742